Citation Nr: 1603899	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sensory polyneuropathy of the right upper extremity as a result of herbicide exposure.

2.  Entitlement to service connection for sensory polyneuropathy of the legs and feet as a result of herbicide exposure.

3.  Entitlement to a compensable rating for a right arm injury scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2008 and June 2010 by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The claim was before the Board in July 2014 and was remanded to schedule a Board hearing.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of the hearing has been associated with the Veterans Benefits Management System (VBMS) claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before a decision may be rendered.  The Veteran claims that his sensory polyneuropathy of the right upper extremity and sensory polyneuropathy of the legs and feet are related to his exposure to herbicides.  VA concedes that the Veteran served in Vietnam and was exposed to herbicides.  The issue is whether his polyneuropathy is related to that exposure.   If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Polyneuropathy is not on the list of diseases enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.  Early onset peripheral neuropathy is listed a presumptive disorder, but is subject to a requirement that it have been manifest to a compensable degree within a year of the last exposure to herbicides; a requirement that has not been met under the facts of this case.  See December 2015 testimony of Veteran indicating that he first notice the symptoms 8 to 10 years earlier.  

However, the Veteran submitted medical opinions from two private physicians.  Dr. S.S. opined that, "Given [the Veteran's] indication of past exposure, I feel that Agent Orange is a reasonably etiology for some of his ongoing lower extremity symptoms."  Dr. E.H.G. opined that, "there is a possibility that the particular toxic exposure is playing a significant role in his symptoms."

The Board finds that these opinions are too speculative to provide support for a finding of service connection.  Medical opinions that are speculative or inconclusive in nature cannot support a claim for entitlement to service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993).  However, the opinions raise the possibility that the Veteran's polyneuropathy is related to service.  No VA medical opinion has been provided on the etiology of the Veteran's polyneuropathy to herbicide exposure.  An adequate medical opinion is necessary to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2014).

With respect to the claim for an increased rating for the Veteran's right arm injury scar, the Veteran was last afforded a VA examination in January 2010.  At that time, the examiner noted that the scar was not painful.  However, at the Board hearing in December 2015 the Veteran complained of experiencing pain on the scar and that it is tender to touch.  His testimony indicates that the condition has allegedly worsened since the 2010 examination.  Therefore, a remand is necessary to afford the Veteran a new VA examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed polyneuropathy of the right upper extremity and sensory polyneuropathy of the legs and feet.  The entire claims file and copies of any additional pertinent records should be made available to the examiner for review.

Based on the examination and review of the record, the examiner should answer the following question:

Whether it is at least as likely as not (50 percent probability) the Veteran's polyneuropathy of the right upper extremity and sensory polyneuropathy of the legs and feet are related to his exposure to herbicides while in Vietnam during service.

The report must include the complete rationale for all opinions expressed.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his right arm injury scar.  The claims file and copies of all pertinent records must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right arm injury scar.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

A full rationale must be provided for all stated medical opinions.

3.  After completing the above action, the claim must be readjudicated.  If any of the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

